Citation Nr: 1643037	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for systemic mastocytosis, claimed as a result of exposure to herbicides. 

2. Entitlement to service connection for essential thrombocythemia, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, and served in Vietnam from February 1969 to May 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO). 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran's claims were remanded by the Board in March 2011, November 2014, and December 2015.  As VA examinations have been conducted and all records have been obtained to the extent possible, all remand instructions were complete.  The December 2015 Board remand decision in particular instructed that the AOJ request copies of the Veteran's treatment records at the Vancouver, Washington and at the Portland, Oregon VA Medical Centers from January 1990 to present.  The claims file contains treatment records from the VA Portland Health Care System, which encompasses the Vancouver, Washington and at the Portland, Oregon VAMCs, from March 2007 to January 2015.  In February 2016, the VA Portland Health Care System relayed medical documents from 2007 and 2008, and indicated no archive records were available.    The Board finds this response indicates it is reasonably certain that further records from the VA Portland Health Care System do not exist and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a systemic mastocytosis disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has an essential thrombocythemia disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a systemic mastocytosis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for an essential thrombocythemia disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided several VA examinations in conjunction with this appeal.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran is claiming entitlement to service connection for systemic mastocytosis and essential thrombocythemia, on a direct basis and as a result of exposure to herbicides.

VA regulations provide that, if a Veteran is shown to have been exposed to, or is presumed to have been exposed to an herbicide agent, during active service, presumptive service connection for a disability or death is warranted for certain disorders: however, systemic mastocytosis and essential thrombocythemia are not presumptive diseases due to herbicide exposure.  See 38 C.F.R. § 3.309 (e).  The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's Service Treatment Records (STRs) are absent of any signs or symptoms of systemic mastocytosis and essential thrombocythemia.

The Veteran underwent an Agent Orange registry examination in July 2007, which concluded that the mastocytosis started in 1995 and the thrombocythemia began in 1993, and neither were Agent Orange related illnesses.  However, no rationale was given.

A January 2007 treatment record from Kaiser Permanente notes that the Veteran has the JAK 2 mutation which is seen in up to 57% of patients with essential thrombocythemia.

In April 2008, the Veteran submitted an e-mail in which the Veteran wrote that Dr. D.S., a hematologist at the National Institutes of Health, had stated that the rate of cell reproduction [of essential thrombocythemia) is such that the exposure to a toxic substance could not be ruled out as the cause.

The Veteran appeared for a VA examination in April 2011.  The examiner noted a diagnosis of mastocytosis and thrombocytosis with onset in 1994.  The examiner stated that the diagnoses are neither due to Agent Orange nor active duty service, and any relationship to Agent Orange would be speculative.  There is no evidence in the STRs to indicate these conditions existed during active duty.  Etiology is more likely than not related to gene mutations, as the Veteran has been shown to have a JAK-2 gene mutation, linked to essential thrombocytosis, and mastocytosis is also linked to gene mutation.

A May 2013 letter from Dr. J.L., Department of Hematology/Oncology at Kaiser Permanente, states: "[The Veteran] is under my care for disorders of the blood including systemic mastocytosis and JAK 2 positive myeloproliferative disorder.  It is my opinion that these abnormalities could have been caused by his exposure to
Agent Orange during his years in the military service."

The Veteran was provided a VA examination in April 2015.  The examiner stated that the Veteran's mastocytosis and thrombocytosis conditions are less likely than not caused by service or Agent Orange.  The examiner provided a conceptual framework for hematologic malignancies, explaining that they are divided into 1) myeloid neoplasms, 2) lymphoid neoplasms, or 3) a mixture of both.  The lymphoid neoplasms (various lymphomas and others) are the ones that have shown statistical evidence of increased incidence with Agent Orange exposure, or exposure to other chemicals of interest.  Both essential thrombocytosis (also called essential thrombocythemia) and mastocytosis fall into the category of myeloid neoplasms and are considered myeloproliferative neoplasms (Up to Date Online, Conceptual Organization of Hematologic Malignancies), which have not been shown to have increased incidence with Agent Orange exposure.  The examiner considered the May 2013 positive opinion, but stated the opinion could not outweigh analysis of the Institute of Medicine (IOM), which does not link myeloproliferative disorders with Agent Orange exposure.

In considering the evidence, the Board gives the July 2007 Agent Orange Registry examiner's opinion less weight, as no rationale was provided.  The Board also fully considers the May 2013 letter from Dr. J.L., Department of Hematology/Oncology at Kaiser Permanente, which provides a positive nexus between Agent Orange and systemic mastocytosis and JAK 2 positive myeloproliferative disorder, but also gives it less weight, as again no rationale was provided.  The Board also fully considers the Veteran's April 2008 e-mail, in which he stated that Dr. D.S., a hematologist at the National Institutes of Health, had stated that the rate of cell reproduction [of essential thrombocythemia] is such that the exposure to a toxic substance could not be ruled out as the cause; the Board must also give this statement less weight, as it was not provided by the doctor but rather the Veteran relaying the doctor's words.  The Veteran, as a lay person, is not competent to relay medical opinions as to complex questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board considers the April 2011 VA examiner's opinion, that etiology is more likely than not related to gene mutations, as the Veteran has been shown to have JAK-2 gene mutation, linked to essential thrombocytosis, and mastocytosis is also linked to gene mutation.  As well, the Board notes the January 2007 treatment record from Kaiser Permanente notes that the Veteran has the JAK 2 mutation which is seen in up to 57% of patients with essential thrombocythemia.  The Board acknowledges that the April 2011 examiner stated that any relationship to Agent Orange would be speculative, and weighs the examiner's opinion that the Veteran's essential thrombocytosis is related to gene mutations, with the May 2013 letter which considered the Veteran's genetic mutations and concluded that systemic mastocytosis and JAK 2 positive myeloproliferative disorder were related to Agent Orange.

Ultimately, the Board provides the most weight to the April 2015 examiner's opinion, as it is supported by adequate rationale and its reasoning is not outweighed by any other piece of evidence, and finds the preponderance of the evidence against the Veteran's claims.  The examiner stated that the Veteran's mastocytosis and thrombocytosis conditions are less likely than not caused by service or Agent Orange.  The examiner provided a conceptual framework for hematologic malignancies, explaining that they are divided into 1) myeloid neoplasms, 2) lymphoid neoplasms, or 3) a mixture of both.  The lymphoid neoplasms (various lymphomas and others) are the ones that have shown statistical evidence of increased incidence with Agent Orange exposure, or exposure to other chemicals of interest.  Both essential thrombocytosis (also called essential thrombocythemia) and mastocytosis fall into the category of myeloid neoplasms and are considered myeloproliferative neoplasms (Up to Date Online, Conceptual Organization of Hematologic Malignancies), which have not been shown to have increased incidence with Agent Orange exposure.  The examiner considered the May 2013 positive opinion, but stated the opinion could not outweigh analysis of the Institute of Medicine (IOM), which does not link myeloproliferative disorders with Agent Orange exposure.  As the May 2013 opinion lacks supporting rationale, it does not put the evidence in equipoise in light of the well-reasoned April 2015 opinion which supports a negative nexus.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection of systemic mastocytosis and essential thrombocythemia, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for systemic mastocytosis is denied. 

Entitlement to service connection for essential thrombocythemia is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


